Citation Nr: 1609453	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-03 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bipolar disorder.

In December 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) for further clarification as to whether a psychiatric disorder, to specifically include bipolar disorder, was related to or had its onset during service.  In February 2016, a VHA medical expert provided an opinion that was responsive to all inquiries.  


FINDING OF FACT

The Veteran's bipolar disorder had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran's record does not reflect symptoms of bipolar disorder having manifested prior to enlistment in January 1979.  The Veteran's enlistment application notes no history of psychiatric illness.  On the Veteran's January 1979 report of medical examination, the examiner marked "Normal" for the neurologic and psychiatric portions of the examination.  A note in the chronological record of care in the Veteran's service treatment records from October 1979 reflects that the Veteran was involved in a fight in his billets, and received a cut above his right eye.  Another item in his chronological record of medical care from December 1979 indicates that the Veteran seemed to be trembling a lot while receiving treatment for a back injury.  Service treatment records show that in August 1980, a military medical provider recorded that the Veteran had "much anxiety," and reported having been in this state since arriving in Germany one year prior.  The medical provider treated him with the anti-anxiety medication Vistaril.  A referral for a psychological evaluation was also recommended.

The Veteran's service personnel records reflect ongoing disciplinary encounters throughout 1980, including three Article 15 non-judicial hearings.  The Veteran was disciplined for using disrespectful language toward his superior non-commissioned officer in April 1980, failing to obey a lawful order to get out of bed in June 1980, and failing to wear the proper uniform as ordered in October 1980.  He also received a letter of reprimand from his commanding officer in July 1980 for being intoxicated.  A number of other incidents were informally recorded in his service personnel record.

A November 1980 report of mental status evaluation indicated that the Veteran's mental health was normal.  The impression recorded on the report was that the Veteran had no significant mental illness, and met retention standards.  The report was requested to evaluate the Veteran's mental status pursuant to his consideration for discharge due to "unsuitability," but not for "misconduct," which was the other option provided on the form.  The report did not reflect his August 1980 treatment for anxiety.  On the Veteran's November 1980 report of medical examination, the examiner marked "Normal" for the neurologic and psychiatric portions of the exam.  In a report of medical history completed November 1980, the Veteran checked "No" for every item, including for several line items that were blank, and for "Have vision in both eyes," which was crossed out and corrected to "Yes."  The Veteran checked "No" for "Have you ever been treated for a mental condition?" on the medical history form, despite his having been medicated for anxiety in August 1980, three months prior.

In December 1980, the Veteran received a recommendation for discharge due to "apathy" and "inaptitude."  The item "patterns of misconduct" was initially selected, but later erased.  The Veteran reported to a VA examiner in June 2013 that he was admitted to a mental health hospital in South Carolina for three weeks in 1981, immediately before or after separation, in connection with his having barricaded his door to prevent his sergeant from entering.  The Veteran contended that this hospitalization was the reason for his discharge from the Army.

The Veteran experienced syncope (fainted) on an airplane in December, 1980.  According to notes written on hotel stationery, presumably recorded at the time of the event, he was unable to respond to questions, his only statement being "I'm lost."  He received emergency treatment for abdominal pain after the plane landed in Charleston, South Carolina, and reported that he had not eaten for three days due to stomach pain and vomiting, but was drinking three beers per day.  While hospitalized, it was noted that he was jumping up and down in his bed, and demanding to walk around and smoke cigarettes.  He was described as having a dull affect.  He was administered Compazine and responded well.

VA treatment records from December 2004 note that Veteran reported having problems with his "nerves" soon after entering service.  December 2004 and December 2009 treatment records contain evidence showing that he complained of thoughts and speech that he considered "too fast," as well as paranoia, but that he also reported feeling at times that he had nothing to live for.  Treatment providers noted that the Veteran exhibited rapid or pressured speech, a "down" mood, impaired concentration, and anxious affect.  VA medical records from December 2004 show that the Veteran was diagnosed with bipolar disorder.  The report of a VA examination conducted in August 2013 also indicated that the Veteran was experiencing bipolar II disorder.  

A VHA medical expert opined in February 2016 that the Veteran's claimed bipolar disorder was at least as likely as not incurred in or caused by an in-service injury, event, or illness.  Specifically, the VHA examiner explained that the Veteran's behavior during service more likely than not reflected early signs or symptoms of bipolar disorder.  Clinical evidence cited as supporting this opinion included the Veteran's treatment for anxiety in August 1980, with disposition including medication and a psychological evaluation; his hospitalization for three weeks after barricading his door, stating that his sergeant had harassed him; service records documenting the Veteran's hospitalization during December 1980 and January 1981, coincident with transfer for separation; and December 2004 treatment records from the Dallas VA Medical Center which include a diagnosis of bipolar disorder.

The Board finds that the Veteran is experiencing a current disability of bipolar disorder.  This disorder was diagnosed in 2004, and no evaluations or examinations, nor lay or medical evidence provided since that time, contradict that diagnosis.

The Veteran has consistently reported and testified that symptoms of what he describes as a mood disorder began in service and have continued to the present.  Though not competent to diagnose a mood disorder or other mental health disability, the Veteran is competent to report the onset and recurrence of his psychiatric symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's reports regarding the onset of his symptoms to be credible, as his lay evidence is consistent both internally and with the other evidence of record.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Service treatment records support the Veteran's contention that he experienced signs and symptoms of a mental health disability during service.  These symptoms include complaints of anxiety, confirmed by a physician's observations; unexplained trembling during check-ups; consistent disciplinary issues marked by hostility, outbursts, not sleeping at night, and fear of harassment by superiors; and lay observations of the Veteran's apathy, unsuitability, and inaptitude.  

The medical evidence of record is also consistent with the Veteran's lay reports of psychiatric symptoms since service.  VA treatment records from December 2004 and December 2009 contain evidence showing that the Veteran complained of thoughts feeling "too fast," paranoia, and having nothing to live for.  They also note medical observations that the Veteran exhibited rapid speech, a "down" mood, impaired concentration, and anxious affect.  

The February 2016 VHA medical expert's opinion is highly probative.  As the VHA opinion explains, some of the Veteran's behaviors during service were more likely than not early signs and symptoms of his bipolar disorder, which, according to the VHA medical expert, is often misdiagnosed or improperly labeled.  The medical expert noted that the Veteran was treated for anxiety and given a mental status evaluation; was hospitalized for three weeks after barricading himself in his room to prevent his sergeant from harassing him; and was discharged as a result of this hospitalization.  This opinion is consistent with other evidence in the record, including the Veteran's competent and credible reports of symptoms of mental illness during and since service, and service personnel records indicating that the Veteran was separated for unsuitability due to apathy and inaptitude.  The Board finds that the fully articulated VHA opinion reflects that the medical expert was fully informed of the Veteran's medical history, and is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

By contrast, the VA examiner's opinion provided in August 2013 contained a list of the Veteran's behaviors and a conclusory statement that these were merely "decisions" of the Veteran, and not attributable to a mental health diagnosis.  This opinion provided no analysis to explain what distinguished the Veteran's behaviors from symptoms of bipolar disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board considers the August 2013 VA examiner's opinion regarding service connection to be significantly outweighed by the February 2016 VHA opinion as a basis for determining service connection.

Because the February 2016 VHA opinion provides medical evidence of incurrence of bipolar disorder during service, and a nexus between in-service onset and the current disability, the Board finds that the Veteran's bipolar disorder had its onset during service.


ORDER

Service connection for bipolar disorder is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


